Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147839                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                    SC: 147839                            David F. Viviano,
  In re REGNIER, Minors.                                            COA: 313657                                       Justices
                                                                    Tuscola CC Family Division:
                                                                    10-010036-NA

  _______________________________________/

         By order of December 13, 2013, the application for leave to appeal the July 23,
  2013 judgment of the Court of Appeals was held in abeyance pending the decision in In
  re Sanders (Docket No. 146680). On order of the Court, the case having been decided on
  June 2, 2014, 495 Mich. 394 (2014), the application is again considered and, it appearing
  to this Court that the case of In re Farris (Docket No. 147636) is pending on appeal
  before this Court and that the decision in that case may resolve an issue raised in the
  present application for leave to appeal, we ORDER that the application be held in
  ABEYANCE pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2014
           p1020
                                                                               Clerk